Exhibit (g) (v) FMI FUNDS, INC. FIFTH AMENDMENT TO THE CUSTODY AGREEMENT THIS FIFTH AMENDMENT dated as of the 20th day of December, 2013, to the Custody Agreement dated as of September 21, 2010, as amended December 31, 2010, December 16, 2011, December 21, 2012 and February 28, 2013 (the "Agreement"), is entered into by and between FMI Funds, Inc., a Maryland corporation (the "Company") and U.S. Bank, N.A., a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Custody Agreement; and WHEREAS, the reorganization of the FMI Common Stock Fund into the Company was approved by the shareholders on November 25, 2013 and shall be effective January 31, 2014; and WHEREAS, the Company and the Custodian desire to amend the list of funds; and WHEREAS, Article XV, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit C of the Agreement is hereby superseded and replaced with Amended Exhibit C attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. FMI FUNDS, INC. U.S. BANK, N.A. By: /s/ John S. Brandser By: /s/ Michael R. McVoy Name: John S. Brandser Name: Michael R. McVoy Title:Vice President Title: Senior Vice President 1 Amended Exhibit C to the Custody Agreement Fund Names Separate Series of the FMI Funds, Inc. Name of Series FMI Large Cap Fund FMI International Fund FMI Common Stock Fund (effective on or after January 31, 2014) 2
